DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product as discussed in the “Allowable Subject Matter” section of this Action (provided below). Claim 27, which was previously withdrawn from consideration due to election by original presentation (see pages 2-4 of the Final Rejection dated 2/25/22), has been amended to depend directly from claim 1 as noted in the “Examiner’s Amendment” section below, and further defines the structure of the claimed oral appliance. Thus, claim 27 has been rejoined and fully examined for patentability under 37 CFR 1.104.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant McAdams (attorney of record) on 3/18/22.
The application has been amended as follows: 
IN THE CLAIMS:

An oral appliance for the treatment of sleep breathing disorders, comprising:
one or more maxillary blocks, wherein each maxillary block of the one or more maxillary blocks has a maxillary block length and a maxillary block height;
one or more mandibular blocks, wherein each mandibular block of the one or more mandibular blocks has a mandibular block length and a mandibular block height; 
a maxillary oral tray, wherein the one or more maxillary blocks are attached to or integrated with the maxillary oral tray; and
a mandibular oral tray, wherein the one or more mandibular blocks are attached to or integrated with the mandibular oral tray,
wherein the maxillary block length is less than the mandibular block length,
wherein the maxillary block height is less than the mandibular block height,
wherein each maxillary block of the one or more maxillary blocks has a maxillary block guide surface,
wherein each mandibular block of the one or more mandibular blocks has a mandibular block guide surface,
wherein the maxillary block guide surface is shorter than the mandibular block guide surface,
wherein when the maxillary oral tray is attached to maxillary teeth and when the mandibular oral tray is attached to mandibular teeth, each maxillary block of the one or more maxillary blocks is engageable  with one of the one or more mandibular blocks,
 the maxillary block guide  surface of one of the one or more maxillary blocks is between a first lateral side and a second lateral side of one of the maxillary teeth and/or  the mandibular block guide  surface of one of the one or more mandibular blocks is between a first lateral side and a second lateral side of one of the mandibular teeth,
wherein when each maxillary block of the one or more maxillary blocks is engaged with one of the one or more mandibular blocks,  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks is in contact with and opposed to  the mandibular block guide  surface of an opposing mandibular block of the one or more mandibular blocks, 
wherein when  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks is in contact with and opposed to  the mandibular block guide  surface of one of the one or more mandibular blocks, each maxillary block of the one or more maxillary blocks has a free surface positioned to not contact the opposing mandibular block such that a gap is defined between the free surface and the opposing mandibular block,
wherein the free surface is shorter than the opposing mandibular block,
wherein when each maxillary block of the one or more maxillary blocks is engaged with one of the one or more mandibular blocks, the free surface is closer to the mandibular block guide surface of the opposing mandibular block than to an end of the opposing mandibular block opposite the mandibular block guide surface,
 of the one or more maxillary blocks is engaged with one of the one or more mandibular blocks, each mandibular block of the one or more mandibular blocks extends from the mandibular oral tray and is in contact with the maxillary oral tray, the free surface is opposite the opposing mandibular block, the free surface faces the opposing mandibular block, and the free surface faces a rear-most mandibular molar, and 
wherein  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks is configured to interact with  the mandibular block guide surface of the opposing mandibular block to at least one of move one or more teeth, advance a mandible, increase an interocclusal separation between a maxillary dentition and a mandibular dentition, and expand a palate.

The oral appliance of claim 1, wherein the one or more maxillary  blocks  and the one or more mandibular  blocks  are configured to interact with one another to reshape an airway into a more open configuration from a less open configuration.

The oral appliance of claim 1, wherein the one or more maxillary  blocks  and the one or more mandibular  blocks  are configured to interact with one another to inhibit an airway from partially or completely closing from an open configuration.

The oral appliance of claim 1, wherein  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks  extends about 30% or more along  the maxillary block length ,
wherein the mandibular block guide surface of each mandibular block of the one or more mandibular blocks extends about 30% or more along the mandibular block length,
wherein  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks can be at a maxillary block guide surface angle relative to a portion of an occlusal surface of the maxillary dentition of about 15 degrees to about 75 degrees,
wherein  the mandibular block guide surface of each mandibular block of the one or more mandibular blocks can be at a mandibular block guide surface angle relative to a portion of an occlusal surface of the mandibular dentition of about 15 degrees to about 75 degrees,
 	wherein when the maxillary oral tray is attached to the maxillary teeth and when the mandibular oral tray is attached to the mandibular teeth,  the maxillary block guide   surface of one of the one or more maxillary blocks between the first lateral side and the second lateral side of one of the maxillary teeth is also between anterior and posterior sides of one of the maxillary teeth and/or  the mandibular block guide  surface of one of the one or more mandibular blocks between the first lateral side and the second lateral side of one of the mandibular teeth is also between anterior and posterior sides of one of the mandibular teeth,
 the maxillary block guide  surface of one of the one or more maxillary blocks are between the first lateral side and the second lateral side of one of the maxillary teeth, and
wherein when the maxillary oral tray is attached to the maxillary teeth and when the mandibular oral tray is attached to the mandibular teeth, a first lateral terminal end and a second lateral terminal end of  the mandibular block guide  surface of one of the one or more mandibular blocks are between the first lateral side and the second lateral side of one of the mandibular teeth.

7.  The oral appliance of claim 1, wherein  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks and the mandibular block guide surface of each mandibular block of the one or more mandibular blocks defines at least one of a longitudinal slope relative to a longitudinal axis of its respective block and/or a transverse slope relative to a transverse axis of its respective block, 
wherein each maxillary block of the one or more maxillary blocks has a maxillary block base, wherein the maxillary block guide surface has  a shorter width than a width of the maxillary block base, and 
wherein each mandibular block of the one or more mandibular blocks has a mandibular block base, wherein the mandibular block guide surface has  a shorter width than a width of the mandibular block base.

CANCEL claims 8-10 and 17-18

The oral appliance of claim 1 , wherein each mandibular block guide surface has a mandibular block guide surface length, wherein each free surface has a free surface length, and wherein the free surface length is less than the mandibular block guide surface length.

The oral appliance of claim 1, wherein the mandibular block height is measured between a mandibular block first surface and a mandibular block second surface, and wherein when  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks is in contact with and opposed to  the mandibular block guide  surface of one of the one or more mandibular blocks, the free surface is between the mandibular block first surface and the mandibular block second surface.

The oral appliance of claim 30, wherein when  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks is in contact with and opposed to  the mandibular block guide  surface of one of the one or more mandibular blocks,  the mandibular block guide surface of the opposing mandibular block extends away from  the free surface .

The oral appliance of claim 31, wherein the free surface has a free surface first end and a free surface second end, wherein when  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks is in contact with and opposed to  the mandibular block guide  surface of one of the one or more mandibular blocks, the free surface first end is closer to the mandibular block guide surface of the opposing mandibular block than the free surface second end.

The oral appliance of claim 1, wherein when the maxillary oral tray is attached to the maxillary teeth, a first lateral terminal end and a second lateral terminal end of  the maxillary block guide  surface of one of the one or more maxillary blocks are between a buccal side and a lingual side of one of the maxillary teeth, and/or
wherein when the mandibular oral tray is attached to the mandibular teeth, a first lateral terminal end and a second lateral terminal end of  the mandibular block guide  surface of one of the one or more mandibular blocks are between a buccal side and a lingual side of one of the mandibular teeth.

The oral appliance of claim 7, wherein when  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks is in contact with and opposed to  the mandibular block guide  surface of one of the one or more mandibular blocks, the shorter width of the maxillary block guide surface is between the first lateral side and the second lateral side of one of the maxillary teeth.

The oral appliance of claim 7, wherein when  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks is in contact with and opposed to  the mandibular block guide  surface of one of the one or more mandibular blocks, the shorter width of the maxillary block guide surface is between two occlusal surfaces.

The oral appliance of claim 7, wherein when  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks is in contact with and opposed to  the mandibular block guide  surface of one of the one or more mandibular blocks, the shorter width of the maxillary block guide surface is closer to  the mandibular block guide  surface of one of the one or more mandibular blocks than to a side of any of the maxillary or mandibular teeth.

The oral appliance of claim 7, wherein when  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks is in contact with and opposed to  the mandibular block guide  surface of one of the one or more mandibular blocks, the shorter width of the maxillary block guide surface is closer to an occlusal surface of one of the maxillary teeth than to a side surface of one of the maxillary teeth.

CANCEL claims 38-42. 

The oral appliance of claim 1, wherein the free surface is shorter than the mandibular block guide surface of the opposing mandibular block.

The oral appliance of claim 1, wherein when the maxillary oral tray is attached to the maxillary teeth, when the mandibular oral tray is attached to the mandibular teeth, and when each maxillary block of the one or more maxillary blocks is engaged with one of the one or more mandibular blocks, each maxillary block of the one or more maxillary blocks extends across less teeth than each mandibular block of the one or more mandibular blocks.

The oral appliance of claim 1, wherein when the maxillary oral tray is attached to the maxillary teeth, when the mandibular oral tray is attached to the mandibular teeth, and when each maxillary block of the one or more maxillary blocks is engaged with one of the one or more mandibular blocks, each mandibular block of the one or more mandibular blocks extends across more than two teeth.

The oral appliance of claim 1, wherein when the maxillary oral tray is attached to the maxillary teeth, when the mandibular oral tray is attached to the mandibular teeth, and when each maxillary block of the one or more maxillary blocks is engaged with one of the one or more mandibular blocks, each maxillary block of the one or more maxillary blocks extends from a rear-most maxillary molar.

The oral appliance of claim 46, wherein when the maxillary oral tray is attached to the maxillary teeth, when the mandibular oral tray is attached to the mandibular teeth, and when each maxillary block of the one or more maxillary blocks is engaged with one of the one or more mandibular blocks, one of the one or more mandibular blocks extends from the rear-most mandibular molar.

The oral appliance of claim 1, wherein when  the maxillary block guide surface of each maxillary block of the one or more maxillary blocks is in contact with and opposed to  the mandibular block guide  surface of one of the one or more mandibular blocks, a distal terminal end of each mandibular block of the one or more mandibular blocks is closer to a distal terminal end of an  opposing maxillary block of the one or more maxillary blocks than to a proximal terminal end of the opposing maxillary block.

The oral appliance of claim 1, wherein when the maxillary oral tray is attached to the maxillary teeth, when the mandibular oral tray is attached to the mandibular teeth, and when each maxillary block of the one or more maxillary blocks is engaged with one of the one or more mandibular blocks, each mandibular block of the one or more mandibular blocks is closer to the maxillary oral tray than the free surface.

CANCEL claims 50-58. 

Allowable Subject Matter
Claims 1-4, 7, 21-23, 27-28, 30-37 and 43-49 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7, 21-23, 28, 30-37 and 43-49 are allowed for the same reasons as provided in the Final Rejection dated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786